            Case 8:20-cv-02499-TDC Document 1 Filed 08/28/20 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


SMITHGROUP, INC., f/k/a                     )
SMITHGROUP JJR, INC.,                       )
500 Griswold Street, Suite 1700,            )
Detroit, MI 48226                           )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )         Civil Action No.: ________________
                                            )
SKANSKA USA BUILDING, INC.,                 )
89 Interpace Parkway, Suite 5,              )
Parsippany, NJ 07054                        )
                                            )
       Defendant.                           )

Serve: Corporation Service Company R/A
       7 St. Paul Street, Suite 820
       Baltimore, MD 21202

                                        COMPLAINT

       SmithGroup, Inc. f/k/a SmithGroup JJR, Inc., (“SmithGroup”), by its counsel, and for its

complaint against Skanska USA Building, Inc. (“Skanska”), states as follows:

                                            Parties

       1.      SmithGroup is a stock corporation organized under the laws of the State of

Michigan and having its principal place of business at 500 Griswold Street, Suite 1700 in

Detroit, Michigan. Among other things, SmithGroup provides professional architectural and

engineering design services.

       2.      Skanska is a stock corporation organized under the laws of the State of Delaware

and having its principal place of business at 89 Interpace Parkway, Suite 5, in Parsippany, New

Jersey. Among other things, Skanska is in the business of construction.
             Case 8:20-cv-02499-TDC Document 1 Filed 08/28/20 Page 2 of 6



                                         Jurisdiction and Venue

        3.         This action is between business entities who are citizens of different states, and

the amount in controversy exceeds $75,000, exclusive of interest and costs. Therefore, original

subject matter jurisdiction in the federal court is warranted by 28 U.S.C. § 1332 (a)(1).

        4.         Skanska transacts substantial business in the State of Maryland. Skanska also

maintains a regional office in Rockville Maryland from which it performed the construction

project that is the subject if this action.

        5.         Skanska entered into a contract with SmithGroup wherein SmithGroup agreed to

provide certain professional design services in connection with the construction of a new

headquarters building for the District of Columbia Water and Sewer Authority. See Exhibit A. In

that contract, the parties agreed that venue for any dispute between them arising out of the

contract must be brought in the state or federal court in the jurisdiction “in which the

Design/Builder’s home office out of which the Project is being performed is located.” Exhibit A

at Article 10.3.

        6.         Skanska is the Design/Builder. The home office out of which Skanska performed

the project is located at 700 King Farm Road, Suite 200, Rockville Maryland in Montgomery

County. See Exhibit A at Article 1; Article 10.3. As such, venue is proper in this Court.

                                                  Facts

        7.         On or about April 17, 2015, Skanska and SmithGroup entered into a contract

wherein SmithGroup agreed to perform certain professional design services associated with

construction of a new headquarters building for the District of Columbia Water and Sewer

Authority (“Owner”). See Exhibit A. In the contract, Skanska agreed to pay SmithGroup

$1,661,250 for basic services exclusive of any additions to its scope of work as the work moved



                                                    -2-
            Case 8:20-cv-02499-TDC Document 1 Filed 08/28/20 Page 3 of 6



forward. Exhibit A at Article 6.1.1 and Article 6.5.1. In the contract, Skanska agreed to pay

SmithGroup for additional services in accordance with approved estimates and rates set forth in

the contract. Exhibit A at Article 3.11.7; Article 6.5.1; and Schedule C.

       8.      At the time SmithGroup and Skanska executed the attached contract, the schedule

called for construction of the building to be substantially complete by June 30, 2017. Skanska

and the Owner subsequently agreed to extend the date for substantial completion until September

14, 2018. The project was not substantially complete until February 29, 2020.

       9.      Skanska, through its breach, fault, errors, acts and/or omissions, delayed

substantial completion of the project from September 14, 2018 until February 29, 2020. Any

delay in the substantial completion of the building was not the fault or cause of SmithGroup.

       10.     Between November 2017 and June 2019 Skanska directed SmithGroup to perform

additional services with the understanding that SmithGroup would be paid $229,589.47 for these

additional services. SmithGroup submitted, and Skanska approved, estimates of the cost to

perform these additional services. SmithGroup performed the requested and approved additional

services in reliance upon receiving payment for such additional services. SmithGroup timely

invoiced Skanska for the additional services and requested payment. Skanska has not paid

SmithGroup for these requested additional services.

       11.     Skanska also directed SmithGroup to modify the Basis of Design Documents

and/or the Construction Documents with the understanding that SmithGroup would be paid

$285,635.09 for their service in performing these builder-directed changes. SmithGroup

submitted, and Skanska approved, estimates of the cost to perform these builder-directed

changes. SmithGroup performed the requested and approved builder-directed changes in

reliance upon receiving payment for such services. SmithGroup timely invoiced Skanska for



                                                -3-
           Case 8:20-cv-02499-TDC Document 1 Filed 08/28/20 Page 4 of 6



these builder-directed changes and requested payment. Skanska has not paid SmithGroup for

their service in performing these builder-directed changes.

        12.    The contract between SmithGroup and Skanska required SmithGroup to perform

certain professional services during construction, referred to as construction administration or

“CA” phase services. Those services included review of certain submittals from Skanska’s trade

subcontractors, responding to requests for information, issuing supplemental drawings or

guidance as requested, and performing “full-time construction monitoring.” SmithGroup

incurred $405,913.20 in fees to provide CA phase services from September 14, 2018 through the

actual substantial completion date on February 29, 2020. Skanska has not paid SmithGroup for

its fees incurred during extended CA phase services.

        13.    SmithGroup has satisfied all conditions precedent to the filing of this action.

                                Count One – Breach of Contract

        14.    The factual allegations of Paragraphs 1 through 13 of this Complaint are

incorporated herein by reference.

        15.    The contract entered into between Skanska and SmithGroup requires Skanska to

pay SmithGroup for additional services in accordance with approved estimates and rates set forth

in the contract. See Exhibit A at Article 3.11.7; Article 6.5.1; and Schedule C.

        16.    Between November 2017 and June 2019 Skanska directed and approved

SmithGroup to perform additional services, builder directed changes, and extended CA Phase

services as set forth above.

        17.    Skanska’s failure to pay SmithGroup for the additional services, builder directed

changes, and extended CA Phase services as set forth above is a breach of the contract between

the parties.



                                                -4-
          Case 8:20-cv-02499-TDC Document 1 Filed 08/28/20 Page 5 of 6



       18.     Skanska’s breach of contract has caused SmithGroup to suffer damages in the

total amount of $921,137.76.

                                 Count Two – Quantum Meruit

       19.     The factual allegations of Paragraphs 1 through 18 of this Complaint are

incorporated herein by reference.

       20.     At the direction of Skanska, SmithGroup rendered valuable services to Skanska in

performing professional services to complete additional services requested and approved by

Skanska, to complete builder directed changes requested and approved by Skanska, and to

complete extended CA phase services requested and approved by Skanska.

       21.     Skanska accepted SmithGroup’s services under such circumstances as

reasonably notified Skanska that SmithGroup expected to be paid by Skanska and as to make it

inequitable for Skanska to retain the benefit conferred upon it by SmithGroup’s services.

       22.     Skanska’s failure to pay SmithGroup for additional services, builder directed

changes, and extended CA Phase services as set forth above entitles SmithGroup to recover from

Skanska as quantum meruit in the total amount of $921,137.76.

                               Count Three – Promissory Estoppel

       23.     The factual allegations of Paragraphs 1 through 22 of this Complaint are

incorporated herein by reference.

       24.     Skanska made a clear and definite promise to SmithGroup to pay for professional

services rendered by SmithGroup for Skanska’s benefit, at Skanska’s request and with Skanska’s

approval, including professional services to complete additional services requested and approved

by Skanska, to complete builder directed changes requested and approved by Skanska, and to

complete extended CA phase services requested and approved by Skanska.



                                               -5-
          Case 8:20-cv-02499-TDC Document 1 Filed 08/28/20 Page 6 of 6



       25.     SmithGroup had a reasonable expectation that Skanska’s offer to pay SmithGroup

for the professional services described herein would induce SmithGroup to perform such services

and in fact did induce SmithGroup to perform such services.

       26.     Smith Group’s reliance on Skanska’s promise to pay SmithGroup for professional

services requested and approved by Skanska caused a detriment to SmithGroup in the total

amount of $921,137.76, which can only be avoided by the enforcement of Skanska’s promise.

                                        Prayer for Relief

       Wherefore, for the foregoing reasons, SmithGroup, Inc. demands judgment against

Skanska USA Building, Inc. in the amount of $921,137.76, plus interest, fees and costs, together

with such other further relief as the Court deems proper, appropriate, just, and equitable.

Dated: August 28, 2020                        Respectfully submitted,


                                              /s/ Leslie Paul Machado
                                              Leslie Paul Machado (Bar No. 14952)
                                              Alison C. Duffy (Md. Bar No. 21002)
                                              O’HAGAN MEYER, PLLC
                                              2560 Huntington Avenue, Suite 204
                                              Alexandria, Virginia 22303
                                              (703) 775-8607 (phone)
                                              (804) 403-7110 (facsimile)
                                              lmachado@ohaganmeyer.com
                                              aduffy@ohaganmeyer.com

                                              Stephan F. Andrews (pro hac application to be filed)
                                              James W. Walker (pro hac application to be filed)
                                              O’HAGAN MEYER, PLLC
                                              411 East Franklin Street, 5th Floor
                                              Richmond, Virginia 23219
                                              804.403.7100 (phone)
                                              804.403.7110 (facsimile)
                                              SAndrews@ohaganmeyer.com
                                              jwalker@ohaganmeyer.com




                                                -6-
